

117 HJ 55 IH: Prince Jonah Kūhiō Kalaniana‘ole Protecting Family Legacies Act
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 55IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Kahele (for himself, Mr. Young, Mr. Case, Ms. Davids of Kansas, Mr. Cole, Ms. Leger Fernandez, Mr. LaMalfa, Mr. Joyce of Ohio, Mr. Pallone, Mrs. Radewagen, Mr. Sablan, and Mr. San Nicolas) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONTo consent to the amendments to the Hawaiian Homes Commission Act, 1920, made by Act 080 of the Session Laws of Hawaii, 2017.1.Short titleThis joint resolution may be cited as the Prince Jonah Kūhiō Kalaniana‘ole Protecting Family Legacies Act. 2.Consent to amendmentsAs required by section 4 of the Act entitled An Act to provide for the admission of the State of Hawaii into the Union, approved March 18, 1959 (73 Stat. 4), the United States consents to the amendments to the Hawaiian Homes Commission Act, 1920, made by Act 080 of the Session Laws of Hawaii, 2017, as adopted by the State of Hawaii in the manner required for State legislation.